ACCEPTED
                                                                                                                      05-16-00973-CR
                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                      DALLAS, TEXAS
                                                                                                                    1/31/2018 2:06 PM


    Dallas County
                                                                                                                           LISA MATZ
                                                                                                                               CLERK

    Public Defender’s Office
                                                                                               FILED IN
                                                        January 31, 2018                5th COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                        1/31/2018 2:06:46 PM
                                                                                              LISA MATZ
Ms. Lisa Matz, Clerk                                                                            Clerk
Fifth Court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658

       RE:       Billy Joe McClain v. State of Texas
                 Trial Court No.:     F15-30579-J
                 Appellate Court No.: 05-16-00973-CR

       Certification of Compliance with Rule 48.4

Dear Ms. Matz:

       Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure, I certify that on
August 2, 2017, I sent to Mr. McClain a copy of this Court’s opinion and judgment, along
with notification of his right to file a pro se petition for discretionary review under Rule 68.
This notification was sent certified mail, return receipt requested, to Mr. McClain at his last
known address.

        I have enclosed a copy of the return receipt, received by our office on August 21,
2017. The date of delivery is reflected as August 14, 2017. Please include this letter in the
official papers in this cause.

       Thank you for your assistance in this matter.

                                                              Sincerely,

                                                              /s/ Julie Woods
                                                              Julie Woods
                                                              Assistant Public Defender


Enclosure
cc: Dallas County Criminal District Attorney’s Office, Appellate Section




 133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
   SENDER: COMPLETE THIS SECTION                                              COMPLETE THIS SECTION .~)N DELIVERY

   • Complete items 1, 2, and 3.                                              A. Signature ~
   Ill! Print your nar:ne and address on the reverse
     so that we can return the card to you.· · ·, ..                          X   C(fJ,                         '-
   • Attach this card to the back of the mailpiece
     or on the front if space permits.            '
   1 . Article Addressed to:
                                                                              D. Is delivery address different from item 1?
     ~}\ \V\ )ot- Me ~lilt VI                                                     If YES, enter delivery address below:

   -m~-1+' 01.0~ \I) :24
    L\nc\~ ~m~ \l~l
    \~2.0 O\Ol 'P~+ ~o.J
    ~~"~~Yl> \-4P\S "1v4B~
          lllllllllllllllillllllllllllllllllllllllllllll gg
                                                                       3. Service Type                                 0 Priority Mall Express®
                                                                       0 Adult Signature                               0 Registered MaiiTM
                                                                           dult Signature Restricted Delivery          0 RSj)lstered Mall Restrict<
             9590 9~02 2431 6249 3684 35                                    ertifiedMall®
                                                                            ertified Mail Restricted Delivery
                                                                                                                         Deilvery
                                                                                                                       0 Return Receipt for
-
  2."/irlt;;;i;;N';;;:;;';:;;:;;rr,;~~7.::=-::::::::=-;:;::-:-;;------ 0 Collect on Delivery                             1'.1erchandisa
   2. Article Number (Transfer from service fabeQ                      0 Collect on Delivery Restricted Dellvel)' 0 Signature ConfirmationT'
                                                                       n l............... ,u ...:l           ·         0 Signature Confirmation
               7015 1730 0001 8721 6142                                                            ~estricted Delivery   Restricted Delivery

 PS Form 3811 , July 2015 PSN 7530-02 -000-9053                                                                      Domestic R eturn Receipt